OPINION

Per Curiam:

This is an appeal from the District Court’s foreclosure of Respondent’s materialman’s lien upon a parcel of real estate belonging to Appellant.
Appellant’s main contention is that Respondent cannot assert a lien against its property pursuant to NRS 108.020(1) because Appellant’s predecessor in title was also a material-man. See Tarter, Webster & Johnson, Inc. v. Windsor Developers, 31 Cal.Rptr. 452 (Cal. 1963). We disagree. The undisputed facts disclose that the materials furnished by the Respondent were used on Appellant’s property, that Appellant’s predecessor in title had requested such improvements, that Appellant became owner of the property subsequent to the recording of the lien, and that Appellant received the benefit of the improvements.
We conclude that under NRS 108.020(1), the lien attached to the property when Appellant’s predecessor in title requested, received, and used the materials on the property, notwithstanding the fact that such predecessor was also a materialman. Therefore, since the lien was properly recorded, Appellant’s subsequent ownership took subject thereto.
Affirmed.